              Case 1:17-cv-00747-LM Document 238 Filed 06/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


D’Pergo Custom Guitars, Inc

         v.                                           Civil No. 17-cv-747-LM

Sweetwater Sound, Inc.




                                PROCEDURAL ORDER

         On today’s date, the court held a video conference in this case. Attorneys

Robert Allen, Robert J. Steiner, Lawrence Hadley, and Thomas Burke appeared for

plaintiff D’Pergo Custom Guitars. Attorneys Lauren Pritchard and Edward

Sackman appeared for defendant Sweetwater Sound. The court ruled from the

bench on motions in limine and other issues. The rulings are briefly summarized

below.

         For the reasons stated on the record:

   1. Sweetwater’s motion in limine to exclude the testimony of Ted Rasch and
      John Koveos (doc. no. 228) is conditionally denied. D’Pergo must make these
      witnesses available today for conversation with Sweetwater’s counsel for at
      least one hour per witness. If this conversation occurs then the motion is
      denied and their testimony is admissible; if this conversation does not occur
      then the motion is granted, and they may not testify.

   2. Sweetwater’s motion to exclude David Stewart’s October 2012 blog post (doc.
      no. 229) is denied as moot in light of counsel’s agreement at the hearing.

   3. Sweetwater’s motion to exclude evidence of willfulness (doc. no. 230) is
      granted. D’Pergo may not argue that Sweetwater’s actions were willful with
      respect to damages. D’Pergo may introduce any evidence of willfulness with
      respect to the CPA claim outside the presence of the jury. If such evidence is
        Case 1:17-cv-00747-LM Document 238 Filed 06/21/21 Page 2 of 2




      inadvertently revealed in the jury’s presence then Sweetwater may request a
      limiting instruction.

   4. D’Pergo’s motion in limine to exclude Sweetwater’s exhibits 8-12 (doc. no.
      231) is denied.

   5. D’Pergo’s assented-to oral motion to sequester fact witnesses is granted. A
      representative from each party and their general counsel will be permitted to
      watch the complete trial, but fact witnesses will be excused except during
      their testimony.

   6. The court resolved all pending jury instruction disputes (doc. nos. 162, 165,
      190, 232, 237). The court will provide the parties with draft jury instructions
      early on in the trial.

   7. Lastly, the parties committed to meet and confer and resolve ongoing
      disputes throughout the trial.


                                   CONCLUSION

      For the reasons stated on the record, doc. nos. 228 and 229 are denied, doc.

no. 230 is granted, doc. no. 231 is denied, the oral motion to sequester witnesses is

granted, and the court resolved all pending jury instruction disputes in doc. nos.

162, 165, 190, 232, and 237.

      SO ORDERED.




                                        __________________________
                                        Landya McCafferty
                                        United States District Judge


June 21, 2021

cc: Counsel of Record.


                                           2
